Citation Nr: 0325943	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  97-24 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for residuals of service-connected cervical spine 
degenerative disc disease status post C5-C6 decompression and 
fusion, previously characterized as chronic upper back 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran had active service from August 1982 to August 
1992, and 4 years of unverified prior service.  

This appeal is before the Board of Veterans' Appeals (the 
Board) as a result of numerous rating decisions from the RO 
in St. Petersburg, Florida.  Based on a Board decision dated 
July 1998, service connection was granted for chronic 
cervical syndrome, postoperative C5-6 anterior cervical 
diskectomy.  The issue of entitlement to an increased rating 
for a chronic upper back strain was remanded.  During a VA 
examination in April 1999, the examiner noted that the two 
conditions were inextricably intertwined.  The current 
disability will be rated as characterized on the title page.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In February 2002, the RO attempted to provide this notice in 
accordance with the provisions of 38 C.F.R. § 3.159(b) 
(2003).  However, that regulation was recently invalidated.  
38 U.S.C.A. § 5103(b) (West 2002); PVA v. Secretary, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).

Therefore, this case must be remanded for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should contact the veteran an 
obtain the names and addresses of all 
medical care providers, VA or private. 
who treated the veteran for his cervical 
spine disorder since January 2002.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.

3. The RO should then review the claim 
for entitlement to a disability rating 
in excess of 40 percent for residuals 
of service-connected cervical spine 
degenerative disc disease status post 
C5-C6 decompression and fusion, 
previously characterized as chronic 
upper back strain.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




